


110 HR 6831 IH: Copper Theft Prevention Act of

U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6831
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2008
			Mr. Stupak (for
			 himself and Mr. Ramstad) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require certain metal recyclers to keep records of
		  their transactions in order to deter individuals and enterprises engaged in
		  theft and interstate fencing of stolen copper, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Copper Theft Prevention Act of
			 2008.
		2.Findings;
			 purposes
			(a)FindingsThe
			 Congress finds as follows:
				(1)Since 2006, metal
			 theft, particularly copper, has been on the rise, largely due to a surge in the
			 global demand for scrap metal.
				(2)The price of
			 copper has risen from $2 per pound in mid-2006 to more than $4 per pound in
			 early 2008.
				(3)Theft of copper is
			 jeopardizing this Nation’s critical infrastructure, through theft of copper in
			 transportation, electrical, and telecommunications networks.
				(4)From January 2006
			 through March 2007, 270 copper thefts from electric utilities in 42 States were
			 reported.
				(5)Many arrests of
			 copper thieves show a growing connection between the thefts and illegal drug
			 activity, particularly methamphetamines.
				(6)The National Drug
			 Intelligence Center’s 2008 Threat Assessment shows a growing threat of
			 methamphetamine use, especially in the western United States where increased
			 incidents of copper theft are occurring.
				(7)Law enforcement
			 officials have testified that legislation will help combat methamphetamine
			 problems, as metal theft has become a favored method of raising money to
			 satisfy methamphetamine addiction.
				(8)Thefts are on the
			 rise due primarily because of the lack of pressure on the scrap and salvage
			 yards that pay for copper and other precious metal without asking questions
			 about where the material came from.
				(9)Combating the
			 problem will take better communications between metal businesses and law
			 enforcement agencies.
				(b)PurposesThe
			 purposes of this Act are as follows:
				(1)To protect
			 consumers, businesses, the Nation’s critical infrastructure, and State and
			 local governments from the problem of copper theft as well as the related
			 adverse health and safety risks it creates.
				(2)To allow
			 legitimate transactions to continue to take place by establishing a system of
			 documenting the transactions between the seller and the buyer while addressing
			 the growing problem of copper theft that facilitates illegal drug use and other
			 crimes.
				3.Requirements on copper
			 recyclers
			(a)Records
				(1)In
			 generalA secondary copper recycler shall maintain a legible
			 record of all copper property purchase transactions to which the secondary
			 copper recycler is a party. The record shall include all of the following
			 information:
					(A)The name and
			 address of the secondary copper recycler.
					(B)The date of the
			 transaction.
					(C)The weight,
			 quantity, or volume of copper property purchased; the consideration paid by the
			 secondary copper recycler; and a description of the type of copper property
			 purchased in a purchase transaction, including a general physical description
			 (such as by describing the copper property as wire, tubing, extrusions, or
			 casting).
					(D)The name and
			 address of the person delivering the copper property to the secondary copper
			 recycler.
					(E)The distinctive
			 number from a Federal or State government-issued identification with a
			 photograph of the person delivering the copper property to the secondary copper
			 recycler, and the type of such identification.
					(F)The license tag
			 number, State of issue, make, and model, if available, of the vehicle used to
			 deliver the copper property to the secondary copper recycler.
					(2)Repeat
			 sellersIn the case of a
			 person who sells copper property to the same secondary copper recycler more
			 than once, such secondary copper recycler may comply with this subsection by
			 maintaining a record relating to such seller and including in such record for
			 subsequent transactions only the information relating to such seller that has
			 changed.
				(b)Prohibition
			 against certain cash transactionsA secondary copper recycler shall not enter
			 into any cash transaction in excess of $500 in payment for the purchase of
			 copper property. For any such purchase—
				(1)a
			 secondary copper recycler shall make payment by check issued to the seller of
			 the copper; and
				(2)the check shall be
			 payable to the name and address of the seller or picked up in person by the
			 seller.
				(c)Minimum
			 periodA secondary copper recycler shall maintain or cause to be
			 maintained the records required by subsection (a) for not less than 2 years
			 from the date of the purchase transaction.
			(d)Penalty
				(1)Civil
			 penaltyA secondary copper recycler who violates subsections (a),
			 (b), or (c) shall be liable to the United States for a civil penalty not to
			 exceed $10,000.
				(2)No criminal
			 liabilityA violation of subsection (a), (b), or (c) does not
			 constitute a crime, and a judgment for the United States and imposition of a
			 civil penalty pursuant to paragraph (1) shall not give rise to any disability
			 or legal disadvantage based on conviction for a criminal offense.
				(e)DefinitionAs used in this Act, the term
			 secondary copper recycler means any person who is engaged, from a
			 fixed location or otherwise, in the business of paying compensation for copper
			 that has served its original economic purpose, whether or not engaged in the
			 business of performing the manufacturing process by which copper is converted
			 into raw material products consisting of prepared grades and having an existing
			 or potential economic value.
			4.Rule of
			 construction regarding State and local government requirementsNothing in this Act or the amendments made
			 by this Act shall be construed to prohibit a State or local government from
			 adopting requirements in addition to those set forth in this Act and the
			 amendments made by this Act to govern the purchase of copper property by a
			 secondary copper recycler.
		5.Protection of
			 personal informationA
			 secondary copper recycler or the agent, employee, or representative of a
			 secondary copper recycler shall not disclose personal information concerning a
			 customer without the customer’s consent unless the disclosure is made in
			 response to a request from a law enforcement agency. A secondary copper
			 recycler shall implement reasonable safeguards to protect the security of the
			 personal information required under section 3(a)(1) and prevent unauthorized
			 access to or disclosure of such information.
		
